DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original invention was directed to a support assembly and current claim 22 is directed to a method installing an elongated post member.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to support assembly, classified in E02D5/50 (52/155).
II. Claim 22, drawn to a method of installing an elongated post member, classified in E02D7/00 (405/232).
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different the product can be used to support the rail of a staircase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrd et al. or Johnson (US 4864467, 5182889) in view or any of Younkin et al. or Hill or Sutton (US 235709, 3074674, 3198465).
Byrd et al. and Johnson both disclose a support assembly (see Figs. 2,5; Fig. 2) comprising: an elongate post member (16;10) having opposing first and second major surfaces that are generally parallel; a first stabilization plate (32;42) secured against the first major surface proximate a first end of the elongate post member, the first stabilization plate being generally planar and extending generally parallel to the first 
plate includes: a first generally planar portion (L-member 40, see Figs. 2,5; 46) extending generally parallel to the second major surface, a top edge of the first generally planar portion positioned against the elongate post member and the top edge orthogonal to the elongate post member, the top edge being furthest from the first end of the elongate post member, and a second generally planar portion (L- member 40 see Figs. 2,5; 48) that extends from the top edge of the first generally planar portion, is orthogonal to the first generally planar portion, and extends from the first major surface. Byrd et al. disclose the invention substantially as claimed. However, Byrd et al. is silent about the first planar portion of the second stabilization plate secured against the second major surface and the second planar portion of the second stabilization plate extends from the second major surface past the first major surface. Younkin et al., Hill and Sutton all teach the first planar portion of a stabilization plate secured against the second major surface and the second planar portion of the stabilization plate extends from the second major surface past the first major surface (see Figs. 2,3; Fig. 1; Fig. 1). It would have been considered obvious to one of ordinary skill in the art to modify either Byrd et al. or Johnson to have the first planar portion of the second stabilization plate secured against the second major surface and the second planar portion of the second stabilization plate extends from the second major surface past the first major surface as taught by any of Younkin et al., Hill or Sutton since such a 
Regarding claim 3, the above combination of references fail to teach the surface area of the first generally planar portion of the second stabilization plate relative to the surface area of the first stabilization plate. It would have been an obvious design choice for one having ordinary skill in the art at the time of invention to make a surface area of a side of the first generally planar portion of the second stabilization plate facing away from the elongate post member at least five times greater than another surface area of a side of the first stabilization plate facing away from the elongate post member, since the modification would have involved a mere change in size of a component which is generally recognized as being within the ordinary level of skill. In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to impart a desired degree of resistance to the post member against leaning.
Regarding claim 4, the above combination of references fail to teach the length of the elongate post member. It would have been an obvious design choice for one having ordinary skill in the art at the time of invention to make the length of the post from the first end to the second opposing end between 4 feet and 5 feet, since the modification would have involved a mere change in size of a component which is generally recognized as being within the level of ordinary school. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, depending on the structure the support assembly was being used in conjunction with, it would have been considered an obvious design choice for one having ordinary skill in the art at the time of invention to make a length of the prior art 
Regarding claim 5, the above combination of references fail to teach the surface area of the first generally planar portion of the second stabilization plate. It would have been an obvious design choice for one having ordinary skill in the art at the time of invention to make a surface area of a side of the first generally planar portion of the second stabilization plate facing away from the elongate post member at least 60 square inches, since the modification would have involved a mere change in size of a component which is generally recognized as being within the ordinary level of skill. In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to include means for maintaining the post in an upright position.
Regarding claims 8-9, the design criteria recited therein are obvious to design of the assembly taught by the combination of references above.
Regarding claims 10 and 11, the combined references above fail to teach a proportion of the elongate post member above the ground to below the ground. However, it would have been an obvious design choice for one having ordinary skill in the art at the time of invention to determine an optimal proportion of the elongate post member above to below the ground, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the. In re Aller, 105 USPQ 233.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,081,487. Although the claims at issue are not identical, they are not patentably distinct from each other because they both call for a support assembly comprising: an elongate post member having first and second major surfaces that are generally parallel; a first stabilization plate secured against the first major surface proximate a first end of the elongate post member, the first stabilization plate being generally planar and extending generally parallel to the first major surface; and a second stabilization plate secured against the second major surface at a location that is farther from the first end than the first stabilization plate, but is closer to the first end of the elongate post member than a second opposite end of the elongate post member, wherein the second stabilization plate includes: a first generally planar portion extending generally parallel to the second .
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 of U.S. Patent No. 9,718,613. Although the claims at issue are not identical, they are not patentably distinct from each other because they both call for a support assembly comprising: an elongate post member having first and second major surfaces that are generally parallel; a first stabilization plate secured against the first major surface proximate a first end of the elongate post member, the first stabilization plate being generally planar and extending generally parallel to the first major surface; and a second stabilization plate secured against the second major surface at a location that is farther from the first end than the first stabilization plate, but is closer to the first end of the elongate post member than a second opposite end of the elongate post member, wherein the second stabilization plate includes: a first generally planar portion extending generally parallel to the second major surface, a top edge of the first generally planar portion positioned against the elongate post member and the top edge orthogonal to the elongate post member, the top edge being furthest from the first end of the elongate post member, and a second generally planar portion that extends from the top edge of the first generally planar portion, is orthogonal to the first .
Response to Arguments
Applicant's “arguments” filed 6/8/2021 have been fully considered but they are not persuasive. Applicant failed to provide any tangibly argument(s) as to why the prior art either alone or in combination failed to teach the claimed subject matter.  Applicant essentially argued “applicant reserves the right to argue”.  Notwithstanding the argument being untenable (e.g. claims 1,7),  Byrd et al. or Johnson (US 4864467, 5182889) both disclose a first stabilization plate and a second stabilization plate.  However, they are silent about having the first planar portion of the “second” stabilization plate secured against the second major surface and the second planar portion of the second stabilization plate extends from the second major surface past the first major surface.  Younkin et al., Hill and Sutton all teach the first planar portion of a stabilization plate secured against the second major surface and the second planar portion of the stabilization plate extends from the second major surface past the first major surface (see Figs. 2,3; Fig. 1; Fig. 1). Therefore, upon modifying Byrd et al. or Johnson to arrange their second stabilizing plate as taught by any of Younkin et al, Hill or Sutton, the resulting structure would yield “the first planar portion” of the second stabilization plate would be secured to the second major surface (positioned opposed to the first stabilization plate) and the second planar portion of the second stabilization plate  would extend from the second major surface past the first major surface. The modification provides resistance to forces in either horizontal direction.


Regarding claims 10-11, to determine an optimal proportion of the elongate post member above to below the ground is considered obvious to one of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Such a modification resists overturning forces. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS   6/9/2021